DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 16 December 2020 has been considered and overcomes the prior rejections.  New rejections based on applicant’s amendments are recited below.  Claims 1-5 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  the last line of paragraphs 4 and 5 recite “the motor” and “the tool-holder motor”.  This appears to be a simple typo and “motor” should instead be “rotor” as no motor has been claimed but a tool-holder rotor” has.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,550,391 to Denis et al (Denis).
Concerning claim 1, Denis discloses an apparatus comprising: 
a tool-holder rotor (9) rotatable about an axis; 
a tool-holder seat (93) arranged on the tool-holder rotor (9); 
a tool (57A or 57B) for cutters and shredders being housed in the tool-holder seat, wherein the tool-holder seat (93) comprises a first surface (E1 in the figures reproduced below) at front of cutting direction of the tool and a second surface (E2 in the figures reproduced below) onto which the tool (57) is fixed with 
lateral projections (E4 in the figures reproduced below) provided on the tool-holder seat (93) or the tool in such a manner that the lateral projections are oriented along the axis direction of the motor; 
a protection device (27) connected to the tool-holder seat (93) in a dismountable way (see figure 5), wherein the protection device (93) is arranged partially between the lateral projections (E4) and the tool-holder motor (9).
Concerning claim 2, Denis discloses the protection device (27) comprises at least one plate (31) that has a projection partially arranged at a front of the tool (57) in the rotation direction, for limiting cutting depth.  
Concerning claim 3, Denis discloses the protection device (27) comprises two plates (E5 in the figures reproduced below) for each tool-holder seat (93).  

    PNG
    media_image1.png
    811
    775
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
It is noted that the prior art does not disclose the limitations of claim 4.  The two plates (E5) are integrally connected.  No bolt is used to connect these plates.  However, due to the 112 issue of claim 1, which this claim depends on, the claim and it’s dependents (claims 5-6) are not currently allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        02/16/2021